Felton, J.
A carrier of passengers must exercise extraordinary care and diligence to protect the lives and persons of his passengers. Code, § 18-204. The liability of a common carrier for an assault by one of its employees on a passenger is not dependent on the question as to whether the employee was acting within the scope of his employment or in the line of his duty, but is based upon its broad duty as a common carrier to protect its passengers from assault. 10 Am. Jur. 264, § 1448. And where the relationship of carrier and passenger is once established, unless that relationship be terminated by the voluntary act of the passenger, or by the carrier under circumstances which would justify such a course, it continues until the passenger is safely deposited at his destination, and until he has left or has had a reasonable time within which to leave the premises of the carrier. Brunswick & Western R. Co. v. Moore, 101 Ga. 684 (28 S. E. 1000); Georgia & Florida Ry. Co. v. Thigpen, 141 Ga. 90 (2) (80 S. E. 626). The unprovoked use of opprobrious words and abusive language by a conductor of a common carrier (or driver of the bus of a common carrier) tending to humiliate the passenger or subject him to shame and mortification, gives the passenger a right of action. Cole v. A. & W. P. R. Co., 102 Ga. 474 (31 S. E. 107); Wolfe v. Georgia Railway & Electric Co., 2 Ga. App. 499 (58 S. E. 899); Louisville & Nashville R. Co. v. Chivers, 11 Ga. App. 236 (75 S. E. 13); Southern Ry. Co. v. Huckaba, 14 Ga. App. 311 (80 S. E. 697). It was not error to overrule the general demurrer to the petition.

Judgment affirmed.


Stephens, P. J., and Sutton, J., concur.